               Case 2:20-cv-01041-JCC Document 19 Filed 03/11/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    PATTIJO DANIELS and GARY DANIELS, for CASE NO. C20-1041-JCC
      themselves and as parents of C.D., a minor,
10
                                                  MINUTE ORDER
11                          PlaintiffS,
             v.
12
      NORTHSHORE SCHOOL DISTRICT,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated motion for relief from initial
18
     case scheduling deadlines and to set a briefing schedule (Dkt. No. 18). Finding good cause, the
19
     motion is GRANTED. The parties are relieved from the initial case scheduling deadlines
20
     provided in Docket Number 13 and the Court ORDERS that the briefing schedule for resolution
21
     of Plaintiffs’ appeal be set forth as follows:
22
                •   Plaintiffs’ Opening Motion: due 45 days after the certification of the
23
                    administrative record, not to exceed 40 pages;
24
                •   Defendant’s Opposition and Cross-Motion: due 30 days after Plaintiffs’ Opening
25
                    Motion, not to exceed 40 pages;
26


     MINUTE ORDER
     C20-1041-JCC
     PAGE - 1
               Case 2:20-cv-01041-JCC Document 19 Filed 03/11/21 Page 2 of 2




 1               •   Plaintiffs’ Opposition and Reply: due 20 days after Defendant’s Opposition and

 2                   Cross-Motion, not to exceed 20 pages; and

 3               •   Defendant’s Reply: due 20 days after Plaintiffs’ Opposition and Reply, not to

 4                   exceed 20 pages.

 5           All briefing related to attorney fees is stayed pending the resolution of the merits of

 6   Plaintiffs’ appeal.

 7

 8           DATED this 11th day of March 2021.
 9                                                           William M. McCool
                                                             Clerk of Court
10
                                                             s/Paula McNabb
11
                                                             Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-1041-JCC
     PAGE - 2
